Case 1:21-cv-00757-PLM-SJB ECF No. 12, PageID.141 Filed 09/01/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

EMILY DAHL, et al.,                                )
                             Plaintiff,            )
                                                   )       No. 1:21-cv-757
-v-                                                )
                                                   )       Honorable Paul L. Maloney
THE BOARD OF TRUSTEES OF WESTERN                   )
MICHIGAN UNIVERSITY, et al.,                       )
                        Defendants.                )
                                                   )

                                  ORDER TO RESPOND

       Yesterday the Court issued a temporary restraining order enjoining Defendants from

enforcing a vaccine requirement against Plaintiffs, four members of the Western Michigan

University’s women’s soccer team. All four women had requested an exemption from the

vaccine requirement for religious reasons. And, Defendants had denied all four requests.

The Court scheduled a hearing for a preliminary injunction for September 9, 2021. The

Court ordered Defendants to file a response by Friday, September 3, 2021.

       Today, Plaintiffs filed a motion requesting the Court amend the temporary restraining

order (TRO) to enjoin Defendants from enforcing the vaccine requirement for all student

athletes who requested religious exemptions. (ECF No. 11.) According to Plaintiffs,

“Defendants do not actively oppose the Plaintiffs’ request.” (Id. PageID.139.)

       The Court declines to expand the scope of the TRO without first hearing from

Defendants. First, Rule 65(b)(1) requires the party seeking a TRO to file a verified complaint

or affidavit. Plaintiffs met that requirement for the relief granted in existing TRO. Plaintiffs

have not filed any amended verified complaint or any additional affidavits which would
Case 1:21-cv-00757-PLM-SJB ECF No. 12, PageID.142 Filed 09/01/21 Page 2 of 2




support the requested amendment. Second, in recent years, several Justices have decried

“nationwide injunctions,” cautioning district courts against issuing injunctive relief that

extends beyond the scope of the claims presented in the complaint. See, e.g., Dep’t of

Homeland Sec., 140 S. Ct. 599, 600 (2020) (Gorsuch, J. concurring) (“The real problem

here is the increasingly common practice of trial courts ordering relief that transcends the

cases before them. Whether framed as injunction of ‘nationwide,’ ‘universal,’ or ‘cosmic’

scope, these orders share the same basic flaw—they direct how the defendant must act toward

persons who are not parties to the case.”). While the requested amended TRO would not

be “nationwide,” the same concerns apply. The equitable relief requested in the motion to

amend would exceed the scope of the claims presented in the complaint and would enjoin

Defendants from taking action against individuals who are not parties to this lawsuit.

        Therefore, Defendants SHALL RESPOND to Plaintiff’s motion to amend the

temporary restraining order. The response must be filed by Friday, September 3, 2021. The

request may be included in Defendants’ response to the injunction or maybe filed as a

separate response.

              IT IS SO ORDERED.

Date:    September 1, 2021                                        /s/ Paul L. Maloney
                                                                 Paul L. Maloney
                                                                 United States District Judge




                                              2
